Citation Nr: 1520706	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-20 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a February 2015 letter and his Representative submitted a March 2015 letter, requesting to withdraw the appeal of his claim to reopen a claim for entitlement to service connection for a stomach condition.  Both letters explicitly state that the Veteran wanted to withdraw his appeal with respect to whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach condition.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach condition,
hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach condition is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


